DETAILED ACTION
This is the initial Office action based on the application filed on December 8, 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-9 and 17-19 are objected to because of the following informalities:
Claims 7, 8, 17, and 18 recite “the second subset.” It should read -- the second subset of the plurality of nodes of the storage system --.
Claims 8 and 18 recite “the first subset.” It should read -- the first subset of the plurality of nodes of the storage system --.
Claims 9 and 19 recite “the selected node.” It should read -- the selected node of the second subset of the plurality of nodes of the storage system --.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 14 of U.S. Patent No. 10,503,543 (hereinafter “‘543”). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 of the instant application defines an obvious variation of the invention claimed in ‘543.

Examiner respectfully submits the relevant portions of MPEP §§ 804(II)(B)(1) and 804(II)(B)(1)(a) with emphasis added for purposes of convenience in discussion and illustration:

MPEP § 804(II)(B)(1) Obviousness-Type
>A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).<

Any obviousness-type double patenting rejection should make clear:
(A)	The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and
(B)	The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue >is anticipated by, or< would have been an obvious variation of >,< the invention defined in a claim in the patent.

MPEP § 804(II)(B)(1)(a) One-Way Obviousness
If the application at issue is the later filed application or both are filed on the same day, only a one-way determination of obviousness is needed in resolving the issue of double patenting, i.e., whether the invention defined in a claim in the application would have been >anticipated by, or< an obvious variation of >,< the invention defined in a claim in the patent. See, e.g., In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and an obvious-type double patenting rejection is proper. Unless a claimed invention in the application would have been >anticipated by, or< obvious over a claimed invention in the patent, no double patenting rejection of the obvious-type should be made, but this does not necessarily preclude a rejection based on another type of nonstatutory double patenting (see MPEP § 804, paragraph II.B.2. below).

Similarly, even if the application at issue is the earlier filed application, only a one-way determination of obviousness is needed to support a double patenting rejection in the absence of a finding: (A) of administrative delay on the part of the Office causing delay in prosecution of the earlier filed application; and (B) that applicant could not have filed the conflicting claims in a single (i.e., the earlier filed) application. See MPEP § 804, paragraph II.B.1.(b) below.

It is noted that the instant application is a later-filed continuation of a continuation of ‘543. It is also noted that both the instant application and ‘543 were filed by the same inventive entity and by a common assignee/owner. Claim 14 of ‘543 contains every element of Claim 1 of the instant application and thus anticipates the claims of the instant application. The claims of the instant application therefore are not patentably distinct from the earlier patent claims and as such are unpatentable for obviousness-type double patenting. A later claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Claim 14 of ‘543 as shown in the table below contains every element of Claim 1 of the instant application and as such anticipates Claim 1 of the instant application.

Patent 10,503,543
Instant Application 17/115,214
14. A method comprising:
1. A method, comprising:
hosting at least a portion of a virtual machine on at least one node of a first subset of a plurality of nodes of a secondary storage system, wherein the secondary storage system stores data associated with one or more primary storages, and the virtual machine comprises a plurality of portions that are distributed between the plurality of nodes of the secondary storage system and the virtual machine is configured into a first state of a plurality of states, and wherein, in the first state of the plurality of states, the plurality of portions of the virtual machine are distributed between the first subset of the plurality of nodes of the secondary storage system and each of the plurality of nodes of the secondary storage system included in the first subset of the plurality of nodes of the secondary storage system is configured to store a portion of the virtual machine in a corresponding storage device of the corresponding node;

selecting based on at least one of storage, memory, and processing resources of one or more nodes of a second subset of the plurality of nodes of the secondary storage system, a node from the second subset of the plurality of nodes of the secondary storage system to host the virtual machine in a second state of the plurality of states, wherein, in the second state of the plurality of states, the plurality of portions of the virtual machine are distributed between more than one node among the second subset of the plurality of nodes of the secondary storage system;

moving to nodes of the second subset of the plurality of nodes of the secondary storage 

running the virtual machine in the second state of the plurality of states on the selected node;

determining that the virtual machine is offline, wherein a memory of the at least one node of the first subset of the plurality of nodes of the secondary storage system stores one or more stale writes associated with the offline virtual machine; and cloning a volume associated with the offline virtual machine;
determining that a virtual machine is offline, wherein the virtual machine is associated
with a first subset of a plurality of nodes of a storage system; cloning a volume associated with the offline virtual machine;
associating the cloned volume with the second subset of the plurality of nodes of the secondary storage system; and
associating the cloned volume with a second subset of the plurality of nodes of the
storage system; and
removing the volume associated with the offline virtual machine.
removing the volume associated with the offline virtual machine.


Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claim 14 of U.S. Patent No. 10,891,154 (hereinafter “‘154”). Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 1 of the instant application defines an obvious variation of the invention claimed in ‘154.

Examiner respectfully submits the relevant portions of MPEP §§ 804(II)(B)(1) and 804(II)(B)(1)(a) with emphasis added for purposes of convenience in discussion and illustration:

MPEP § 804(II)(B)(1) Obviousness-Type
anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).<

Any obviousness-type double patenting rejection should make clear:
(A)	The differences between the inventions defined by the conflicting claims — a claim in the patent compared to a claim in the application; and
(B)	The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue >is anticipated by, or< would have been an obvious variation of >,< the invention defined in a claim in the patent.

MPEP § 804(II)(B)(1)(a) One-Way Obviousness
If the application at issue is the later filed application or both are filed on the same day, only a one-way determination of obviousness is needed in resolving the issue of double patenting, i.e., whether the invention defined in a claim in the application would have been >anticipated by, or< an obvious variation of >,< the invention defined in a claim in the patent. See, e.g., In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and an obvious-type double patenting rejection is proper. Unless a claimed invention in the application would have been >anticipated by, or< obvious over a claimed invention in the patent, no double patenting rejection of the obvious-type should be made, but this does not necessarily preclude a rejection based on another type of nonstatutory double patenting (see MPEP § 804, paragraph II.B.2. below).

Similarly, even if the application at issue is the earlier filed application, only a one-way determination of obviousness is needed to support a double patenting rejection in the absence of a finding: (A) of administrative delay on the part of the Office causing delay in prosecution of the earlier filed application; and (B) that applicant could not have filed the conflicting claims in a single (i.e., the earlier filed) application. See MPEP § 804, paragraph II.B.1.(b) below.

It is noted that the instant application is a later-filed continuation of ‘154. It is also noted that both the instant application and ‘154 were filed by the same inventive entity and by a 

Claim 14 of ‘154 as shown in the table below contains every element of Claim 1 of the instant application and as such anticipates Claim 1 of the instant application.

Patent 10,891,154
Instant Application 17/115,214
14. A method comprising:
1. A method, comprising:
hosting at least a portion of a virtual machine on at least one node of a first subset of a plurality of nodes of a secondary storage system, wherein the secondary storage system stores data associated with one or more primary storages, and wherein, in a first state of a plurality of states, the virtual machine comprises a plurality of portions that are distributed between the first subset of the plurality of nodes of the secondary storage system;

moving to one or more selected nodes of a second subset of the plurality of nodes of the secondary storage system to host the plurality of portions of the virtual machine in a second state of the plurality of states the plurality of portions of the virtual machine hosted on the first subset of the plurality of nodes of the secondary storage system, wherein the plurality of portions of the virtual machine include one or more executable portions and one or more data portions;



determining that the virtual machine is offline, wherein a memory of the at least one node of the first subset of the plurality of nodes of the secondary storage system stores one or more stale writes associated with the offline virtual machine; and cloning a volume associated with the offline virtual machine;
determining that a virtual machine is offline, wherein the virtual machine is associated
with a first subset of a plurality of nodes of a storage system; cloning a volume associated with the offline virtual machine;
associating the cloned volume with the second subset of the plurality of nodes of the secondary storage system; and
associating the cloned volume with a second subset of the plurality of nodes of the
storage system; and
removing the volume associated with the offline virtual machine.
removing the volume associated with the offline virtual machine.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0154331 (hereinafter “Ciano01”) in view of US 2018/0024850 (hereinafter “Caro Estevez”) and US 2015/0161151 (hereinafter “Koryakina”).

As per Claim 1, Ciano01 discloses:
A method, comprising:
determining that a virtual machine is offline (paragraph [0071], “Instead of cloning the whole parent virtual machine 41, it is thus possible to generate partial clones of the parent virtual machine 41 that are adapted to the target environment of the clone and the user constraints, by introspecting and changing virtual disks offline (by deactivating the parent virtual machine 41) [determining that a virtual machine is offline] and selecting the appropriate virtual disks to be allocated and configured.”), wherein the virtual machine is associated with a first subset of a storage system (paragraph [0018], “The parent virtual machine 101 includes a guest operating system 1012, guest applications 1010 running on the guest operating system 1012, and virtual hardware 1011 which represents a hardware state of the parent virtual machine. Virtual hardware 1011 refers to the hardware resources allocated to the parent virtual machine 101 and is mapped to hardware platform 106. The virtual hardware 1011 comprises one or more virtual disks 110 [wherein the virtual machine is associated with a first subset of a storage system]. Virtual disks 110 are stored as files on the host computer or on a remote storage device, and appear to the guest operating systems as standard disk drives.”);
cloning a volume associated with the offline virtual machine (paragraph [0059], “At 307 and 308, the cloning engine introspects the virtual disks of the parent virtual machine to determine a subset of the virtual disks among the virtual disks of the parent virtual machine [cloning a volume associated with the offline virtual machine].”); and
associating the cloned volume with a second subset of the storage system (paragraph [0018], “The parent virtual machine 101 includes a guest operating system 1012, guest applications 1010 running on the guest operating system 1012, and virtual hardware 1011 which represents a hardware state of the parent virtual machine. Virtual hardware 1011 refers to the hardware resources allocated to the parent virtual machine 101 and is mapped to hardware platform 106. The virtual hardware 1011 comprises one or more virtual disks 110. Virtual disks 110 are stored as files on the host computer or on a remote storage device, and appear to the guest operating systems as standard disk drives.”; paragraph [0034], “The virtual disks 130 of the clone 103 are generated from a number of virtual disks among the virtual disks 110 of the parent virtual machine [associating the cloned volume with a second subset of the storage system], with possible changes as regards their content depending on the clone calculated by the cloning engine 102.”).
Ciano01 discloses “a first subset of a storage system” and “a second subset of the storage system,” but Ciano01 does not explicitly disclose:
a first subset of a plurality of nodes of a storage system; and
a second subset of the plurality of nodes of the storage system.
However, Caro Estevez discloses:
a first subset of a plurality of nodes of a storage system (Figure 3; paragraph [0011], “A number of preconfigured virtual machines may be available as disk images that may [a first subset of a plurality of nodes of a storage system].”); and
a second subset of the plurality of nodes of the storage system (Figure 3; paragraph [0011], “A number of preconfigured virtual machines may be available as disk images that may be retrieved by (e.g., transmitted to) a host for provisioning a virtual machine based on the corresponding disk image. Each of the disk images may include several components such as a combination of an operating system, multiple applications and user data.”; paragraph [0027], “In implementations, the image engine 120 creates and maintains a hierarchical tree 143 for layered images 131A-131N. The hierarchical tree 143 includes nodes that represent layered images 131A-131N.”; paragraph [0040], “FIG. 3 is a block diagram of an exemplary hierarchical tree 300. Hierarchical tree 300 (e.g., tree 143 of FIG. 1) depicts a graph of relationships between layered images (e.g., layered images 131A-131N of FIG. 1) stored in a data store (e.g., image data store 130 of FIG. 1) [a second subset of the plurality of nodes of the storage system].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Caro Estevez into the teaching of Ciano01 to include “a first subset of a plurality of nodes of a storage system; and a 
The combination of Ciano01 and Caro Estevez does not explicitly disclose:
removing the volume associated with the offline virtual machine.
However, Koryakina discloses:
removing a volume associated with an offline virtual machine (paragraph [0071], “2) On a stopped VM:”; paragraph [0072], “Through offline tool like Parallels Image Explorer (or correspondent analogues libraries or applications) which can perform operations like read/write /delete files and folders on offline virtual HDD images [removing a volume associated with an offline virtual machine].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Koryakina into the combined teachings of Ciano01 and Caro Estevez to include “removing the volume associated with the offline virtual machine.” The modification would be obvious because one of ordinary skill in the art would be motivated to clear up memory or storage space associated with an offline virtual machine that is not in used.

As per Claim 2, the rejection of Claim 1 is incorporated; and the combination of Ciano01 and Koryakina does not explicitly disclose:
wherein the virtual machine comprises a plurality of portions that are distributed between the first subset of the plurality of nodes of the storage system.

wherein a virtual machine comprises a plurality of portions that are distributed between a first subset of a plurality of nodes of a storage system (Figure 3; paragraph [0011], “A number of preconfigured virtual machines may be available as disk images that may be retrieved by (e.g., transmitted to) a host for provisioning a virtual machine based on the corresponding disk image. Each of the disk images may include several components such as a combination of an operating system, multiple applications and user data.”; paragraph [0027], “In implementations, the image engine 120 creates and maintains a hierarchical tree 143 for layered images 131A-131N. The hierarchical tree 143 includes nodes that represent layered images 131A-131N.”; paragraph [0040], “FIG. 3 is a block diagram of an exemplary hierarchical tree 300. Hierarchical tree 300 (e.g., tree 143 of FIG. 1) depicts a graph of relationships between layered images (e.g., layered images 131A-131N of FIG. 1) stored in a data store (e.g., image data store 130 of FIG. 1).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Caro Estevez into the combined teachings of Ciano01 and Koryakina to include “wherein the virtual machine comprises a plurality of portions that are distributed between the first subset of the plurality of nodes of the storage system.” The modification would be obvious because one of ordinary skill in the art would be motivated to create and maintain a hierarchical tree for layered disk images for provisioning a virtual machine (Caro Estevez, paragraph [0027]).

“cloning a volume associated with an offline virtual machine,” but the combination of Ciano01 and Koryakina does not explicitly disclose:
wherein cloning the volume associated with the offline virtual machine includes cloning a root node of a tree data structure corresponding to the offline virtual machine.
However, Caro Estevez discloses:
a root node of a tree data structure corresponding to a virtual machine (Figure 3; paragraph [0011], “A number of preconfigured virtual machines may be available as disk images that may be retrieved by (e.g., transmitted to) a host for provisioning a virtual machine based on the corresponding disk image. Each of the disk images may include several components such as a combination of an operating system, multiple applications and user data.”; paragraph [0031], “In an implementation, the hierarchical tree may be a data structure that includes a root node to represent a base layered image of an operating system and child nodes to represent layered images of child components that depend directly or indirectly from the root node.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Caro Estevez into the combined teachings of Ciano01 and Koryakina to include “wherein cloning the volume associated with the offline virtual machine includes cloning a root node of a tree data structure corresponding to the offline virtual machine.” The modification would be obvious because one of ordinary skill in the art would be motivated to create and maintain a hierarchical tree for layered disk images for provisioning a virtual machine (Caro Estevez, paragraph [0027]).

As per Claim 5, the rejection of Claim 1 is incorporated; and Ciano01 further discloses:
wherein the cloned volume includes a data portion and an executable portion (paragraph [0018], “The virtual hardware 1011 comprises one or more virtual disks 110. Virtual disks 110 are stored as files on the host computer or on a remote storage device, and appear to the guest operating systems as standard disk drives.”; paragraph [0019], “The virtual hardware 1011 further comprises at least one configuration file 111 that contains information about the operating system, disk types, disk sizes, networking and other system data.”; paragraph [0034], “The virtual disks 130 of the clone 103 are generated from a number of virtual disks among the virtual disks 110 of the parent virtual machine, with possible changes as regards their content depending on the clone calculated by the cloning engine 102.”).

As per Claim 6, the rejection of Claim 1 is incorporated; and Ciano01 discloses “a cloned volume is a distributed volume that is stored across a storage system,” but the combination of Ciano01 and Koryakina does not explicitly disclose:
wherein the cloned volume is a distributed volume that is stored across the second subset of the plurality of nodes of the storage system.
However, Caro Estevez discloses:
a second subset of a plurality of nodes of a storage system (Figure 3; paragraph [0011], “A number of preconfigured virtual machines may be available as disk images that may be retrieved by (e.g., transmitted to) a host for provisioning a virtual machine based on the corresponding disk image. Each of the disk images may include several components such as a combination of an operating system, multiple applications and user data.”; paragraph [0031], “In an implementation, the hierarchical tree may be a data structure that includes a root node to .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Caro Estevez into the combined teachings of Ciano01 and Koryakina to include “wherein the cloned volume is a distributed volume that is stored across the second subset of the plurality of nodes of the storage system.” The modification would be obvious because one of ordinary skill in the art would be motivated to create and maintain a hierarchical tree for layered disk images for provisioning a virtual machine (Caro Estevez, paragraph [0027]).

As per Claim 7, the rejection of Claim 1 is incorporated; and Ciano01 discloses “an executable portion of a cloned volume is run,” but the combination of Ciano01 and Koryakina does not explicitly disclose:
wherein an executable portion of the cloned volume is run on a selected node of the second subset.
However, Caro Estevez discloses:
run on a selected node of a second subset (Figure 3; paragraph [0011], “A number of preconfigured virtual machines may be available as disk images that may be retrieved by (e.g., transmitted to) a host for provisioning a virtual machine based on the corresponding disk image. Each of the disk images may include several components such as a combination of an operating system, multiple applications and user data.”; paragraph [0017], “To instantiate a virtual machine, the hypervisor 151A combines resources (e.g., processing, memory, communications, storage, and other available hardware) to build the virtual machine 152A. In an implementation, .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Caro Estevez into the combined teachings of Ciano01 and Koryakina to include “wherein an executable portion of the cloned volume is run on a selected node of the second subset.” The modification would be obvious because one of ordinary skill in the art would be motivated to create and maintain a hierarchical tree for layered disk images for provisioning a virtual machine (Caro Estevez, paragraph [0027]).

As per Claim 8, the rejection of Claim 7 is incorporated; and the combination of Ciano01 and Koryakina does not explicitly disclose:
wherein the executable portion is moved from the first subset to the selected node of the second subset.
However, Caro Estevez discloses:
wherein an executable portion is moved from a first subset to a selected node of a second subset (Figure 3; paragraph [0011], “A number of preconfigured virtual machines may be available as disk images that may be retrieved by (e.g., transmitted to) a host for provisioning a virtual machine based on the corresponding disk image. Each of the disk images may include several components such as a combination of an operating system, multiple applications and user .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Caro Estevez into the combined teachings of Ciano01 and Koryakina to include “wherein the executable portion is moved from the first subset to the selected node of the second subset.” The modification would be obvious because one of ordinary skill in the art would be motivated to create and maintain a hierarchical tree for layered disk images for provisioning a virtual machine (Caro Estevez, paragraph [0027]).

As per Claim 9, the rejection of Claim 8 is incorporated; and the combination of Ciano01 and Koryakina does not explicitly disclose:
wherein the executable portion is loaded into a memory of the selected node.
However, Caro Estevez discloses:
wherein an executable portion is loaded into a memory of a selected node (Figure 3; paragraph [0011], “A number of preconfigured virtual machines may be available as disk images that may be retrieved by (e.g., transmitted to) a host for provisioning a virtual machine based on the corresponding disk image. Each of the disk images may include several components  the VM may operate based on computer architecture and functions of computer hardware resources associated with hard disks or other such memory.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Caro Estevez into the combined teachings of Ciano01 and Koryakina to include “wherein the executable portion is loaded into a memory of the selected node.” The modification would be obvious because one of ordinary skill in the art would be motivated to create and maintain a hierarchical tree for layered disk images for provisioning a virtual machine (Caro Estevez, paragraph [0027]).

As per Claim 10, the rejection of Claim 1 is incorporated; and Ciano01 discloses “removing a volume associated with an offline virtual machine,” but the combination of Ciano01 and Koryakina does not explicitly disclose:
wherein removing the volume associated with the offline virtual machine includes removing a root node of a sub-tree data structure corresponding to the offline virtual machine.

a root node of a sub-tree data structure corresponding to a virtual machine (Figure 3; paragraph [0011], “A number of preconfigured virtual machines may be available as disk images that may be retrieved by (e.g., transmitted to) a host for provisioning a virtual machine based on the corresponding disk image. Each of the disk images may include several components such as a combination of an operating system, multiple applications and user data.”; paragraph [0031], “In an implementation, the hierarchical tree may be a data structure that includes a root node to represent a base layered image of an operating system and child nodes to represent layered images of child components that depend directly or indirectly from the root node.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Caro Estevez into the combined teachings of Ciano01 and Koryakina to include “wherein removing the volume associated with the offline virtual machine includes removing a root node of a sub-tree data structure corresponding to the offline virtual machine.” The modification would be obvious because one of ordinary skill in the art would be motivated to create and maintain a hierarchical tree for layered disk images for provisioning a virtual machine (Caro Estevez, paragraph [0027]).

Claims 11, 12, and 14-19 are computer program product claims corresponding to the method claims hereinabove (Claims 1, 2, and 4-9, respectively). Therefore, Claims 11, 12, and 14-19 are rejected for the same reasons set forth in the rejections of Claims 1, 2, and 4-9, respectively.

.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ciano01 in view of Caro Estevez and Koryakina as applied to Claims 1 and 11 above, and further in view of US 8,930,539 (hereinafter “Rajaa”).

As per Claim 3, the rejection of Claim 1 is incorporated; and the combination of Ciano01, Caro Estevez, and Koryakina does not explicitly disclose:
wherein the virtual machine is determine to be offline based on at least one of an out-of-memory condition, a heartbeat signal, a file operation failure, or a threshold number of file operation failures.
However, Rajaa discloses:
wherein a virtual machine is determine to be offline based on at least one of an out-of-memory condition, a heartbeat signal, a file operation failure, or a threshold number of file operation failures (col. 1 lines 46-48, “… if the virtual machine is powered off, no heartbeat is communicated and the virtual machine is considered to be dead.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Rajaa into the combined teachings of Ciano01, Caro Estevez, and Koryakina to include “wherein the virtual machine is determine to be offline based on at least one of an out-of-memory condition, a heartbeat signal, a file operation failure, or a threshold number of file operation failures.” The 

Claim 13 is a computer program product claim corresponding to the method claim hereinabove (Claim 3). Therefore, Claim 13 is rejected for the same reason set forth in the rejection of Claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2008/0104588 (hereinafter “Barber”) discloses creating operating systems for virtual machines.
US 2009/0007105 (hereinafter “Fries”) discloses updating a virtual machine image.
US 2010/0017512 (hereinafter “Ciano02”) discloses determining the compliance of a virtual machine image during a process to potentially introduce the virtual machine image into a network.
US 2013/0239106 (hereinafter “Srinivasan”) discloses providing a facility for provisioning a virtual machine without requiring that the virtual machine be launched just to provision.
US 2014/0040887 (hereinafter “Morariu”) discloses creating a customized virtual machine.
US 2015/0370502 (hereinafter “Aron”)
US 2016/0246628 (hereinafter “Litke”) discloses a status indicator for a merge operation associated with a virtual machine.
US 2018/0260119 (hereinafter “Atia”) discloses managing point-in-time snapshots of a consistency group that include a plurality of original volumes.
US 2018/0336053 (hereinafter “Bernardini”) discloses managing virtual machine (VM) images in different cloud computing environments as a single VM image.
US 2019/0034507 (hereinafter “Duttagupta”) discloses replication of file system data.
US 2020/0192594 (hereinafter “Balachandran”) discloses migrating a tree structure with multiple virtual disks and multiple virtual computing instances from a source computing environment to a destination computing environment.
US 8,453,145 (hereinafter “Naik”) discloses provisioning one or more virtual machines or virtual machine files.
US 8,898,668 (hereinafter “Costea”) discloses redeploying one or more virtual machines.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191